Citation Nr: 0500703	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-31 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1968.

By rating decision in July 1970, entitlement to service 
connection for a low back disability was denied.  The veteran 
received written notice of this denial by letter in that same 
month.  The veteran failed to file a timely appeal following 
receipt of the July 1970 notice of denial; therefore, the 
July 1970 rating decision is final.  

This appeal arises from a May 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO).

The claim of entitlement to service connection for a low back 
disability on a de novo basis is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT


1.  The issue of entitlement to service connection for a low 
back disability was denied by rating decision in July 1970.

2.  The appellant received written notice of this denial by 
letter in July 1970; however, he did not file a timely appeal 
therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is sufficient to establish a reasonable 
possibility that the new evidence, when viewed in context of 
all of the evidence, would result in a different outcome.



CONCLUSION OF LAW

Evidence received since the July 1970 rating decision that 
denied entitlement to service connection for a low back 
disability is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran was seen in 
March 1965 for a back strain of the left paravertebral 
muscles when lifting a heavy object (a 55 gallon drum).  On 
examination, there were muscle spasms of the left 
paravertebral muscles.  After five visits to physical 
therapy, it was noted that the veteran was asymptomatic and 
he was dismissed from treatment in April 1965.  

In August 1965, the veteran was in an auto accident.  He was 
seen for left knee and neck complaints.  X-rays of the back 
in August 1965 showed no significant abnormality.  

A September 1965 statement from Luther Fisher, M.D., 
indicates that the veteran had been treated for considerable 
muscle spasm of the neck.  

In August 1966, the veteran was involved in an auto accident.  
He was treated as an outpatient through September 1966.

On VA examination in June 1970, the veteran reported having 
hurt his low back in an auto accident in August 1966.  He had 
been checked out and there reportedly had been no fractures, 
but he was in severe pain of the neck and back.  Examination 
of the dorsolumbar spine was negative.  The diagnoses 
included a history of injury to the lumbosacral spine with 
occasional pain.  X-rays of the low back showed no evidence 
of fracture or dislocation.

By rating decision in July 1970, service connection for a low 
back disability was denied.  It was determined that the 
record showed no evidence of a chronic low back disability.  
The veteran received written notice of this denial by letter 
in July 1970.  He failed to take any action with respect to 
the July 1970 denial; thus, this decision is final and is not 
subject to revision on the same factual basis.  In order to 
reopen his claim, the veteran must present or secure new and 
material evidence with respect to the claim which has been 
disallowed.  38 C.F.R. §§ 3.104, 20.302 (2004). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

The Board notes that 38 C.F.R. § 3.156(a), which defines "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case as the veteran filed his 
claim to reopen in November 2001.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the July 1970 final rating 
decision includes a September 1996 private MRI report which 
shows degenerative disc space narrowing, mild central disc 
bulging and mild focal left sided protrusion of the 
lumbosacral spine.

On VA examination in February 2002, the diagnosis was 
degenerative disc disease of the low back that had worsened 
over the years.  In April 2002, the VA examiner indicated 
that it was likely that the veteran suffered a herniated 
lumbar disc as a result of an auto accident in the mid-1960s.

The veteran testified in November 2004 that he had suffered 
from chronic low back symptoms since service.

The additional evidence submitted, especially the September 
1996 MRI report and the April 2002 VA medical statement, is 
evidence that was not previously considered which bears 
directly and substantially on the specific issue under 
consideration; that is, whether the veteran suffers from a 
current low back disability that was incurred in or 
aggravated during service.  

The medical evidence in July 1970, when the veteran's claim 
was previously considered, failed to demonstrate the presence 
of a chronic low back disability in service or at the time of 
that claim.  Conversely, the additional evidence submitted 
with the claim to reopen includes diagnostic testing that now 
shows the presence of degenerative disc disease of the low 
back.  Moreover, the April 2002 medical statement indicates 
that it was likely that the veteran suffered a herniated 
lumbar disc as a result of an auto accident in the mid-1960s. 

The additional evidence submitted is the first medical 
evidence of a chronic low back disability and it establishes 
a putative nexus between service and a current disability.  
Thus, this evidence relates to an unestablished fact 
necessary to support the veteran's claim; that is, whether 
the veteran currently suffers from a low back disability that 
is related to his military service.  Accordingly, the 
additional evidence is both new and material as it raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for a low back disability.  Therefore, 
the veteran's claim is reopened. 

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed the veteran will have 
an additional opportunity to present evidence and argument in 
support of his de novo claim.  Consequently, the Board finds 
that no prejudice will inure to the veteran as a result of 
this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this 
regard, the Board again notes that the issue at bar must be 
remanded for additional development.  Consequently, as the 
Board has determined that new and material evidence has been 
submitted relative to the service connection claim, further 
action under the Veterans Claims Assistance Act of 2000 will 
be accomplished as part of the development of the underlying 
claim of service connection for a low back disability on a de 
novo basis.


ORDER

The claim of entitlement to service connection for a low back 
disability is reopened.  To this extent only, the benefit 
sought on appeal is granted.


REMAND

The veteran contends that the RO erred by failing to grant 
service-connection for a low back disability.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
report of examination in April 2002 shows that the VA 
examiner who rendered an opinion did not have the veteran's 
claims folder for review (although he had previously reviewed 
the record).  The veteran should be afforded another VA 
examination that takes into account all of the evidence of 
record. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic examination 
that should be conducted either by the 
physician who conducted the February 2002 
examination or, if that physician is no 
longer available, by another VA physician 
who has the appropriate expertise to 
evaluate the veteran's claim.  The claims 
folder must be made available to the 
physician for review prior to the 
examination and all necessary testing 
should be accomplished.  The physician 
should provide diagnoses for all current 
disability of the low back.  Based on a 
review of the entire record and the 
current examination, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any current 
low back disability is related to the 
veteran's military service.  The 
underlined burden of proof must be 
utilized by the physician in rendering an 
etiological opinion.  All factors upon 
which the medical opinion is based must 
be set forth for the record.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


